DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In view of the amendments made to claims, the 112 2nd rejection is being withdrawn. 
3.	Applicant's arguments filed 11/4/21 with respect to the Pamnani and Reisman references have been fully considered but they are not persuasive.  
4.	Applicant argues that Reisman reference is only directed to improved SNR of angiographic results in OCT and does not apply to the field of ultrasound imaging.  As confirmed by the applicant, the reference explicitly teaches of applying the disclosure to ultrasound as well and may be used to generate visualization involving fluid or objected flow or other moving volumes [0094].  While the bulk of the disclosure is directed to OCT, since the reference explicitly teaches of applying it to ultrasound imaging as well, under broadest reasonable interpretation, this reference can be combined with the Pamnani reference as a 103 rejection as both references are directed to ultrasound technique.  Reisman reference teaches of various SNR value ranges include 20 dB and therefore teaches of processing with rectangular window leading to reduced noise and higher signal-to-noise ratio and better overall visualization of the region of interest [0080] Being a 103 rejection, it is not required for the secondary reference Reisman to include all elements of the claim as this reference is only used to provide support for the SNR limitation and since it explicitly makes reference to using the same technique for improved SNR for ultrasound as disclosed for OCT [0094], it would be obvious to combine the references to generate images with improved SNR and provide increased visualization and quantification of extravascular lung water status.  


6.	Therefore, under broadest reasonable interpretation, the combination of the references teaches of generating an ultrasound image indicative of B-lines from reflected echoes to monitor extravascular lung water status of the patient and may be modified with appropriate calculations/steps to ensure improved SNR with a technique that does encompass ultrasound imaging as well to obtain more detailed and accurate visualization/monitoring and status of fluid buildup in the patient’s region of interest.  
7.	The claim language is quite broad and is directed to generating ultrasound echo map that includes the B-lines based on the returned radiation from the body region with improved signal-to-noise ratio of at least 2.  The claims do not recite any additional steps, algorithm, or calculations needed to determine the signal-to-noise ratio.  Application specification paragraphs [0062, 0063] appear to further define the process of obtaining the ratios with respect to an algorithm and the relationship with the sharpness ratio.  It is suggested claim 70 be further modified to include subject matter from these paragraphs or further define the algorithm involved in determining the ratios.  
8.	Applicant argues that the Pamnani reference does not teach of “ultrasound radiation having a dynamic range value that is less than about one third of a maximum dynamic range value of the ultrasound transducer (claim 83)”.  Applicant argues that Reisman only discloses “higher dynamic range but not a dynamic range value that is less than about one third of a maximum dynamic range value of the ultrasound transducer”.  The Reisman reference upper and lower ranges where any constraints on the result range reduces storage requirements and improves data processing visualization processing speeds [0046].  Therefore under broadest reasonable interpretation, Reisman teaches of a dynamic range of values from upper to lower ranges where constraints or reduction of the range reduces storage requirements and improves data processing visualization processing speeds.  It appears that paragraph 
It is suggested that claim language be modified to further clarify that the “maximum dynamic range value” is defined as the “maximum number of the plurality of ultrasonic elements in the transducer to individually receive returned ultrasound radiation” (as per specification para. [0084]). Therefore further clarity to the term “dynamic range value” is requested as it is a broad term and it is suggested to make it clear that the less than a third of the ultrasonic elements may emit ultrasound radiation while all of the ultrasonic elements may receive the returned ultrasound radiation.  
No further arguments were presented with respect to the remaining claims. The rejection is maintained.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 70, 72, 74, 75, 78, 80, 81, 83-85, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamnani et al. in view of Reisman et al. (20160307314). With respect to claim 70, Pamnani et al. teach of a method for determining presence of fluid in a body region or monitoring .  
Pamnani et al. teach of analyzing the “white space” sections (where there are B-lines) and image with “black space” (where there are no B-lines) [0062] but do not explicitly teach of signal-to-noise ratio with respect to the B-lines.  In a similar field of endeavor Reisman et al. teach of method and system that is applicable for an ultrasound based system for visualization of fluids or object flow or moving volumes [0094] that involves B-scans and non-B-scans [0035] with repeated B-scans [0039] where the registration of multiple frames in combination with an averaging process enable the generation of high-quality improved SNR B-scans [0041].  Reisman et al. therefore teach of maximized signal-to-noise ratio and therefore would be obvious to have an increased ratio such as at least 2 [0080] for better overall analysis of the vasculature.  With respect to claims 83 and 90, Reisman et al. also teach of the dynamic range value to be optimized as well [0090].  With respect to claim 85, Reisman et al. therefore teach of a ratio-based calculation allowing increased sharpness ratio for visualization of vasculature [0044, 0079].  The combination of the Pamnani and Reisman references therefore teaches of a B-line mode causing transducer to emit radiation at frequency in 3 or 10 MHz range to prove a map of one or more B-lines with high SNR and sharpness ratio.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Reisman et al. to modify Pamnani et al. to more effectively reduce motion artifacts and enable high-quality improved images [Reisman, 0041].  
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793